DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs (8/31/2020) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially orthogonal” in claims 12 and 15 is a relative term which renders the claim indefinite. The term “substantially orthogonal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilizarov et al. (US Patent 4,615,338).
With respect to claim 1, Ilizarov discloses an adjustable length strut system (see fig 8 below) comprising: a first joint (See fig 8 below) proximate a first end of the strut; a second joint (see fig 8 below) proximate a second end of the strut opposite the first end; a rod (fig 8, 3) and a tube (fig 8, 40) both extending between the first joint and the second joint, the rod configured to translate axially relative to the tube to adjust a length between the first joint and the second joint (abstract); an actuation mechanism (fig 8, 2) rotatably fixed to the rod, the actuation mechanism including a plurality of first teeth (fig 8, 7) extending radially outward of a longitudinal axis of the rod, the first teeth being exposed (col. 6, ll. 63-65, screws 35 connect the drive apparatus such that when the drive apparatus is not connected the teeth will be exposed for manual adjustment) for manual adjustment of the length between the first joint and the second joint in a first operable condition (drive 1 not attached) of the actuation mechanism; and a modular attachment member (Fig 8, 1) including a plurality of second teeth (Fig 8, 6) adapted to removably engage the first teeth of the actuation mechanism for motorized 
With respect to claim 8, Ilizarov discloses an external fixation frame system, comprising: a first support ring (fig 8, 37); a second support ring (fig 8, 37); and at least one telescopic strut (Fig 8, 3 and 40) including: a first joint (fig 8, strut is connected or joined to the first ring) proximate a first end of the strut, the first joint adapted to be coupled to the first support ring; a second joint (fig 8, strut is connected or joined to the second ring)  proximate a second end of the strut opposite the first end, the second joint adapted to be coupled to the second support ring; a rod (fig 8, 3) and a tube (fig 8, 40) both extending between the first joint and the second joint, the rod configured to translate axially relative to the tube to adjust a length between the first joint and the second joint (abstract); an actuation mechanism (fig 8, 2) rotatably fixed to the rod, the actuation mechanism including a plurality of first teeth (fig 8, 7) extending radially outward of a longitudinal axis of the rod, the first teeth being exposed (col. 6, ll. 63-65, screws 35 connect the drive apparatus such that when the drive apparatus is not connected the teeth will be exposed for manual adjustment) for manual adjustment of the length between the first joint and the second joint in a first operable condition (drive 1 not attached) of the actuation mechanism; and a modular attachment member (Fig 8, 1) including a plurality of second teeth (Fig 8, 6) adapted to removably engage the first teeth of the actuation mechanism for motorized adjustment of the length between the first joint and the second joint in a second operable condition (fig 8, drive 1 connected) of the actuation mechanism. With respect to claim 9, Ilizarov discloses wherein the first support ring extends along a first ring plane and has a plurality of first apertures (see fig 8 below) extending through the first support ring in a direction orthogonal to the first ring plane, and the second support ring extends along a second ring plane and has a plurality of second apertures (See fig 8 below) .

    PNG
    media_image1.png
    599
    483
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilizarov et al. (US Patent 4,615,338) in view of Ziran et al. (US Pub 2007/0225704).
With respect to claims 4 and 18 Ilizarov discloses the claimed invention with the teeth being on an oscillating pawl (fig 8, 6) to cause distraction of the strut (abstract) and does not disclose except for wherein the plurality of second teeth are part of a worm gear.
Ziran discloses drives can be worm gears (paragraph 36) to cause distraction of the strut (paragraph 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the oscillating pawl of Ilizarov with the plurality of teeth being part of a worm gear in view of Ziran because the oscillating pawl and the plurality of teeth being part of a worm gear are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of causing distraction of the strut.
Claims 5-7, 10-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilizarov et al. (US Patent 4,615,338) in view of Wong (US Pub 2011/0208187).
With respect to claims 5-7, Ilizarov discloses the claimed invention except for further comprising a protrusion coupled to an end portion of the rod, the protrusion extending substantially orthogonal to the longitudinal axis of the rod, wherein the tube includes an elongate slot extending through inner and 
	Wong discloses a protrusion (fig 8, 112) coupled to an end portion of the rod (fig 6, 110), the protrusion extending substantially orthogonal to the longitudinal axis of the rod (fig 8), wherein the tube (fig 8, 102) includes an elongate slot (fig 8, 103) extending through inner and outer surfaces of the tube, a portion of the protrusion configured to extend through a portion of the elongate slot (fig 8), wherein the tube includes visual indicia (Fig 8, 105) on the outer surface thereof adjacent the slot to allow the length of the strut to be determined (paragraph 77).

    PNG
    media_image2.png
    225
    692
    media_image2.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ilizarov to include further comprising a protrusion coupled to an end portion of the rod, the protrusion extending substantially orthogonal to the longitudinal axis of the rod, wherein the tube includes an elongate slot extending through inner and outer surfaces of the tube, a portion of the protrusion configured to extend through a portion of the elongate slot, wherein the tube includes visual indicia on the outer surface thereof adjacent the slot in view of Wong in order to allow the length of the strut to be determined
	With respect to claims 10-12, Ilizarov discloses the claimed invention except for wherein the first joint includes a first borehole extending in the direction orthogonal to the first ring plane when the first joint is coupled to the first support ring, further comprising a first fastener adapted to extend through 
	Wong discloses wherein a first joint (fig 4) includes a first borehole (fig 4, 241) extending in the direction orthogonal (as shown in figure 1) to the first ring plane when the first joint is coupled to the first support ring, further comprising a first fastener (fig 8, 160) adapted to extend through one of the first apertures (fig 1, 21h) in the first support ring in the direction orthogonal to the first ring plane and into the first borehole of the first joint to rotatably fix the first joint about the longitudinal axis of the rod (fig 1), wherein the first joint includes a second borehole (fig 4, 231C) extending substantially orthogonally to the first borehole, the second borehole adapted to receive a tool therein to prevent rotation of the first joint about the longitudinal axis of the rod as the first fastener is coupled within the first borehole to create a universal hinge to lock the strut at a desired angle (abstract).

    PNG
    media_image3.png
    282
    662
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ilizarov to include wherein the first joint includes a first 
With respect to claims 13-15 Ilizarov discloses the claimed invention except for wherein the second joint includes a third borehole extending in the direction orthogonal to the second ring plane when the second joint is coupled to the second support ring, further comprising a second fastener adapted to extend through one of the second apertures in the second support ring in the direction orthogonal to the second ring plane and into the third borehole of the second joint to rotatably fix the second joint and the tube about the longitudinal axis of the rod, wherein the second joint includes a fourth borehole extending substantially orthogonally to the third borehole, the fourth borehole adapted to receive a tool therein to prevent rotation of the second joint and the tube about the longitudinal axis of the rod as the second fastener is coupled within the third borehole.
Wong discloses wherein the second joint fig 8 shows the first and second joint both having the structure of fig 4) includes a third borehole (fig 4, 241h) extending in the direction orthogonal to the second ring plane (fig 1) when the second joint is coupled to the second support ring, further comprising a second fastener (fig 8, 160) adapted to extend through one of the second apertures (fig 1, 22h) in the second support ring in the direction orthogonal to the second ring plane and into the third borehole of the second joint to rotatably fix the second joint and the tube about the longitudinal axis of the rod (fig 1(, wherein the second joint includes a fourth borehole (fig 4, 231c) extending substantially orthogonally 

    PNG
    media_image4.png
    282
    662
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ilizarov to include wherein the second joint includes a third borehole extending in the direction orthogonal to the second ring plane when the second joint is coupled to the second support ring, further comprising a second fastener adapted to extend through one of the second apertures in the second support ring in the direction orthogonal to the second ring plane and into the third borehole of the second joint to rotatably fix the second joint and the tube about the longitudinal axis of the rod, wherein the second joint includes a fourth borehole extending substantially orthogonally to the third borehole, the fourth borehole adapted to receive a tool therein to prevent rotation of the second joint and the tube about the longitudinal axis of the rod as the second fastener is coupled within the third borehole in view of Wong in order to create a universal hinge to lock the strut at a desired angle.
With respect to claims 19 and 20, Ilizarov discloses the claimed invention except for specifically disclosing six struts and six modular attachment members. 
useful for treating a variety of fractures, nonunions, deformities and malunions of skeletal bone fragments (paragraph 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ilizarov to include six struts and six modular attachment members in view of Wong in order to be useful for treating a variety of fractures, nonunions, deformities and malunions of skeletal bone fragments. 
Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120303029 A1 discloses a strut system with an actuation mechanism
US 20020010465 A1 discloses a strut system with an actuation mechanism
US 20110118738 A1 discloses a strut system with an actuation mechanism
US 20130310880 A1 discloses a worm gear drive actuation mechanism
US 8506566 B2 discloses a strut system with an actuation mechanism
US 9717530 B1 discloses a strut system with an actuation mechanism
US 5681309 A discloses a strut system with an actuation mechanism
US 5601551 A disclose a worm gear drive actuation mechanism
US 5180380 A discloses a strut system with an actuation mechanism
US 4308863 A discloses a strut system with an actuation mechanism

US 8864763 B2 discloses a strut system with an actuation mechanism
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773